BAKER, District Judge
(dissenting).
I respectfully dissent on the ground that the plaintiff has stated a valid claim under the Fourteenth Amendment for the deprivation of a liberty interest without due process of law.
I concur that there was no deprivation of a property right because the defendants never took away the title, the compensation, or the powers of the position in which the plaintiff had the right of property. It was his liberty that was taken from him— the right to be free from stigma imposed by governmental action in the course of terminating employment.
Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972), Paul v. Davis, 424 U.S. 693, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976), and Colaizzi v. Walker, 542 F.2d 969 (7th Cir. 1976) read together show that the harm from which constitutional protection is given is, as stated in Paul v. Davis, “governmental action defaming an individual in the course of declining to rehire him . . . .” 424 U.S. at 709, 96 S.Ct. at 1164 (emphasis added). It is the combination of the State’s actions in defaming the employee and then announcing to the world that because of his conduct the employee’s services are terminated that creates the “stigma . . . that foreclosed his freedom to take advantage of other employment opportunities.” Board of Regents v. Roth, 408 U.S. at 573, 92 S.Ct. at 2707, quoted in Paul v. Davis, 424 U.S. at 710, 96 S.Ct. at 1164.
“Stigma plus” is here. When the defendants charged the plaintiff with official misconduct, they stigmatized him. When they publicly announced that his contract was terminated and thereby injured his opportunity to gain employment elsewhere, they took his liberty, and they did it without due process of law. The circumstance that 48 days later a new board of education relented and reinstated him might work in mitigation of the plaintiff’s damages, but it did not wash away the fact that the plaintiff had been deprived of his liberty. Acts in mitigation cannot extinguish a cause of action.
The majority reads Davis and Colaizzi as requiring actual termination of employment before a deprivation of liberty can occur. That, I submit, misconstrues the rulings in those cases, and the “plus” of the test is properly equivalent to governmental action in the course of termination which forecloses the freedom to take advantage of other employment opportunities.
The majority looks to Paul v. Davis and further concludes that “the injury Elbert suffered was not tangibly greater than the injury he would have suffered from the defamation alone.” But the magnitude of the injury is not the distinguishing feature *515of Paul v. Davis. It is whether defamation “standing alone and apart from any other governmental action” stated a claim for relief under 42 U.S.C. § 1983. 424 U.S. at 694, 96 S.Ct. at 1157 (emphasis added).
In Paul v. Davis the plaintiff was not an employee of the State. The State in Davis, while capable of defaming the plaintiff, could not further stigmatize him by telling the world that because of his conduct the plaintiff was discharged from his employment. In this case, while interruption of employment never took place, the “other governmental action” was official announcement of the plaintiff’s termination. The plaintiff alleges, and we must accept the allegation as true, that his employment opportunities were negatively affected and that he was unsuccessful in finding employment elsewhere after the announcement of his termination.
In Colaizzi v. Walker, supra, this court recognized that a valid claim for deprivation of liberty may be stated in a case of State termination of employment even when the employee has no property interest in his employment. It is that same liberty interest that the plaintiff seeks to vindicate here and further to recover damages for the employment opportunities from which he was foreclosed even though he was not deprived of a property right.
I would reverse the judgment of the district court dismissing Count I and remand the case for a trial on the merits relating to deprivation of the liberty interest. In all other respects, I would affirm.